Exhibit 10.4

EXECUTION COPY

CONSENT OF BENEFICIAL OWNERS OF NOTES TO WAIVER AND FORBEARANCE

July 31, 2017

Re: 7.875% Senior Notes due 2021

Reference is made to (i) the indenture, dated as of December 17, 2013, by and
among Walter Investment Management Corp., a Maryland corporation (the
“Company”), the guarantors party thereto, and Wilmington Savings Fund Society,
FSB, as successor trustee (the “Trustee”), as supplemented and amended (the
“Indenture”) providing for the issuance by the Company of $575 million aggregate
principal amount of 7.875% Senior Notes Due 2021, of which $538.7 million are
issued and outstanding (the “Notes”) and (ii) the notice of default, dated as of
June 5, 2017, by the Company, giving notice that (a) certain of the Company’s
filings with the SEC, which consist of the Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 and the Quarterly Reports on Form 10-Q for
the fiscal periods ended June 30, 2016, September 30, 2016 and March 31, 2017
(the “Original Filings”) should no longer be relied upon, (b) the Company
anticipates filing required amendments to the Original Filings with the SEC and
(c) as of the date thereof a Default has occurred with respect to the Original
Filings for the fiscal periods ended June 30, 2016, September 30, 2016 and
December 31, 2016. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.

By their signatures below, each of the holders party hereto (collectively, the
“Specified Holders”) in consideration of, and in reliance on, the agreements of
the Company contained herein, hereby (a) certifies that it is, as of the date
hereof, the beneficial owner of the aggregate principal amount of Notes set
forth opposite such entity’s name on the signature pages hereto, (b) certifies
that it has full power and authority to execute and deliver this Consent,
(c) consents to and agrees, along with the other Specified Holders on behalf of
the Holders of all of the Notes, that pursuant to section 6.04 of the Indenture,
any existing Defaults with respect to the Original Filings are waived and shall
be deemed to cease to exist, and any Event of Default arising therefrom shall be
waived and shall be deemed to have been cured for every purpose of the Indenture
(the “Waiver”), (d) agrees it will not enforce or otherwise take any action or
direct enforcement of, any rights or remedies available to the Holders or the
Trustee under the Indenture with respect to the Original Filings and directs the
Trustee not to exercise any trust or power conferred on the Trustee in respect
of the Original Filings, (e) agrees that it will promptly duly prepare, complete
and execute a consent letter in the form attached hereto as Exhibit A (the
“Consent Letters”) requesting that Cede & Co., the nominee of The Depository
Trust Company (“DTC”) and registered Holder of the Notes, consent to the Waiver
in respect of the aggregate principal amount of Notes set forth opposite such
Specified Holders’ name on the signature pages hereto and that each of such
Consent Letters will be promptly delivered to the DTC Participant identified
therein for execution and delivery to DTC (and evidence of such delivery shall
be concurrently delivered to the Company), and (f) agrees to cause each of the
Consent Letters to be promptly executed by the DTC Participant specified in the
Consent Letter, and thereafter promptly delivered for execution, and executed,
by Cede & Co., and to execute and deliver such Consent Letter and such further
instruments to the Company and the Trustee, and to do such further acts, as may
be reasonably necessary or proper, upon request by the Company or the Trustee,
or both, to make the Consent Letters effective, to evidence such consent by the
beneficial owners and by the registered Holder of the Notes (including by
providing to the Company certified originals or copies of each of the fully
executed Consent Letters) and to carry out more effectively the intent of this
Consent and the Waiver.

The consent, waiver, forbearance and other undertakings and agreements of the
Specified Holders contained are given on the express agreement that:



--------------------------------------------------------------------------------

  1. Notwithstanding anything to the contrary in the Indenture, the Company
shall not, and shall not permit any of its Subsidiaries to directly or
indirectly, prepay or otherwise repurchase, redeem or otherwise satisfy or
defease, or make any payment on or with respect to, whether in cash, property,
securities or any combination thereof, or otherwise transfer for value or
acquire for consideration (including as a result of any purchase or assignment
or through any conversion or exchange), any Indebtedness constituting the
Company’s Existing Convertible Notes, other than (i) regularly scheduled
payments of interest thereon, (ii) payments of principal at maturity, and
(iii) payments upon conversion or exchange made solely in Common Stock and cash
in lieu of fractional amounts in accordance with the indenture for the Existing
Convertible Notes.

 

  2. During the 30 day period following the date hereof (the “Specified
Period”), neither the Company nor any of its Subsidiaries shall provide the
lenders or the Agent under the Company’s Existing Credit Facility with any
additional consideration not otherwise provided for in the Existing Credit
Facility as in effect on the date hereof beyond the principal repayments and
covenant amendments provided for in the Restructuring Support Agreement entered
on or about the date hereof with lenders holding, as of July 31, 2017 more than
50% of the loans outstanding (the “Consenting Term Lenders”) under the Existing
Credit Facility.

 

  3. During the Specified Period, the Company shall not restrict the ability of
the Specified Holders or the lenders under the Company’s Existing Credit
Facility to engage in discussions regarding a comprehensive restructuring of the
Company’s indebtedness when each party is under a customary non-disclosure
agreement with the company.

This Consent, and every proxy or agency authority granted herein, is coupled
with an interest and is irrevocable, is a continuing consent and shall bind
every Holder, now or hereafter, of the Notes.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this consent to the
Waiver and Forbearance as of the date first written above.

 

[•], as Noteholder By:    

Name:

Title:

 

 

 

[Signature Page to Holder Consent]



--------------------------------------------------------------------------------

Accepted and Agreed

as of the date first set forth above:

 

WALTER INVESTMENT MANAGEMENT CORP.

By:   /s/ Cheryl Collins

Name:

Title:

 

Cheryl Collins

Senior Vice President & Treasurer



--------------------------------------------------------------------------------

Exhibit A

The Consent Letters

Instructions:

Please complete the form below as needed to indicate the action desired for
owned issues.

All submissions must be on the participant’s letterhead and must have that
participant’s medallion stamp.

You must submit completed forms via the WINS application. A user guide to the
process can be found here:
http://www.dtcc.com/~/media/Files/Downloads/Settlement-Asset-Services/Issuer%20Services/WINS-User-Guide-Demand-and-Dissents.pdf

For questions or additional forms, send requests via electronic mail to:

demandanddissent@dtcc.com



--------------------------------------------------------------------------------

I. CONSENT OF NOTEHOLDER

TO WAIVER

Date: [•], 2017    

The Depository Trust Company

Proxy Department

55 Water Street-25th Floor

New York, NY 10041

Attention: Demand and Dissent

 

Re: Walter Investment Management Corp. 7.875% Senior Notes due 2021 – Rule 144A
Note CUSIP / ISIN: 93317W AB8 / US93317WAB81; Regulation S Note CUSIP / ISIN:
U9312T AA5 / USU9312TAA52; Unrestricted CUSIP / ISIN: 93317W AC6 / US93317WAC64

[Insert DTC Participant Name & Account Number]

Dear Partner:

Please cause your nominee, Cede & Co., to sign one copy of the attached letter
(the “Consent Letter”) in order to enable our customer to exercise its right to
consent with respect to $[•] principal amount of the above-referenced securities
credited to our DTC Participant account on the date hereof.

In addition to acknowledging that this request is subject to the indemnification
provided for in DTC Rule 6, the undersigned hereby certifies to DTC and Cede &
Co, that the information and facts set forth in the Consent Letter are true and
correct, including the following:

 

1. The aggregate principal amount of the securities credited to our DTC
Participant account that are beneficially owned by our customer, and

 

2. There have been no prior requests to DTC or Cede & Co, for execution of a
letter similar to the attached Consent Letter with respect to the principal
amount of securities referred to therein.

The undersigned understands that letters similar to the attached Consent Letter
are being forwarded by other beneficial owners of the above-referenced
securities whose holdings, together with the principal amount referred to above,
constitute a majority of the principal amount of the above-referenced securities
now outstanding.

Please make the Consent Letter available for pick-up by Federal Express (Account
[•]) to [•].

 

Very truly yours,

 

[INSERT NAME OF DTC PARTICIPANT]

By:    

Name:

Title:

 

Medallion Stamp



--------------------------------------------------------------------------------

CONSENT OF NOTEHOLDER

TO WAIVER

Date: [•], 2017

Walter Investment Management Corp.

1100 Virginia Drive, Suite 100

Fort Washington, PA 19034

Attn: John J. Haas, General Counsel, Chief Legal Officer and Secretary

Wilmington Savings Fund Society, FSB

WSFS Bank Center

500 Delaware Avenue

Wilmington, Delaware 19801

 

RE: Walter Investment Management Corp. 7.875% Senior Notes due 2021—Rule 144A
Note CUSIP / 93317W AB8 / US93317WAB81; Regulation S Note CUSIP / ISIN: U9312T
AA5 / USU9312TAA52; Unrestricted CUSIP / ISIN: 93317W AC6 / US93317WAC64 (the
“Notes”)

 

Reference is made to the base indenture, dated as of December 17, 2013, by and
among Walter Investment Management Corp. (the “Company”), the guarantors party
thereto, and Wilmington Savings Fund Society, FSB, as successor trustee (the
“Trustee”), as supplemented and amended (the “Indenture”), pursuant to which the
Notes were issued.

The undersigned Beneficial Owner (as defined below) hereby represents and
warrants that the undersigned is the Beneficial Owner of the Notes of the
above-referenced issue in the principal amount stated below. At the request of
Participant, on behalf of the undersigned Beneficial Owner of the Notes, Cede &
Co., as the registered Holder of the Notes, hereby consents to and agrees that
pursuant to section 6.04 of the Indenture, any existing Defaults with respect to
certain of the Company’s filings with the SEC, which consist of the Annual
Report on Form 10-K for the fiscal year ended December 31, 2016 and the
Quarterly Reports on Form 10-Q for the fiscal periods ended June 30, 2016,
September 30, 2016 and March 31, 2017, are waived and shall be deemed to cease
to exist, and any Event of Default arising therefrom shall be waived and shall
be deemed to have been cured for every purpose of the Indenture (the “Waiver”).

This letter should be read in conjunction with similar letters which the
undersigned understands are being forwarded by other Beneficial Owners of the
Notes whose holdings, together with the principal amount of the Notes specified
below, constitute a majority of the principal amount of the Notes now
outstanding.    Accordingly, for the purposes of Section 6.04 of the Indenture,
the undersigned, together with other Beneficial Owners of the Notes which
together aggregate in excess of 50% of the principal amount of the Notes, will
have duly consented to the Waiver and such letters may be delivered to the
Trustee as the written notice of the Waiver contemplated by section 6.04 of the
Indenture.

While Cede & Co., is furnishing this consent letter as the registered Holder of
the Notes, it does so at the request of the Participant and only as a nominal
party for the true party in interest, [Name of Beneficial Owner] (the
“Beneficial Owner”). Cede & Co. has no interest in this matter other than to
take those steps which are necessary to ensure that the Beneficial Owner is not
denied its rights to consent to the Amendments as the beneficial owner of the
Notes, and Cede & Co. assumes no further responsibility in this matter. This
Consent, and every proxy or agency authority granted herein, is coupled with an
interest



--------------------------------------------------------------------------------

and is irrevocable, is a continuing consent for purposes of the Indenture and
shall bind every Holder, now or hereafter, of the Notes.

 

Very truly yours,

Cede & Co

BY:      

 



--------------------------------------------------------------------------------

A. EXECUTION BY BENEFICIAL OWNER

The undersigned Beneficial Owner of the Notes set forth below hereby instructs
the Custodian of the Notes held on behalf of the Beneficial Owner to execute
this consent letter.

Name of Beneficial Owner:                                          
                       

(Print Name of Authorized Signature):                                          
       

Signature:                                          
                                                        

(Print Name of Authorized Signature):                                          
           

Signature:                                          
                                                        

Address:                                          
                                                            

Phone:                                          
                                                                

Fax:                                          
                                                                    

Total Principal Amount Owned:                                          
                   

 

B. EXECUTION BY CUSTODIAN (DTC PARTICIPANT)

The undersigned Custodian (DTC Participant) hereby executes this consent letter
pursuant to the instructions set forth above by the Beneficial Owner.

Name of Custodian:                                          
                                       

(Print Name of Authorized Signature):                                          
           

Signature:                                          
                                                        

Address:                                          
                                                            

Phone:                                          
                                                                

Fax:                                          
                                                                    

Total Principal Amount With Respect

to Which This Demand Letter is Given:                                          
           

 

C. EXECUTION BY REGISTERED HOLDER

The undersigned Registered Holder hereby executes this consent letter pursuant
to the instructions of the Custodian (DTC Participant).

Name of Registered Holder: Cede & Co.                                         
       

(Print Name of Authorized Signature):                                          
           

Signature:                                          
                                                        

Address: c/o The Depository Trust
Company                                        

        55 Water Street                                        
                            

        New York, New York 10041                                        
        

Phone: (212)                                        
                                                 

Fax: (212)                                        
                                                     

Total Principal Amount With Respect

To Which This Demand Letter is given:                                          
       